DETAILED ACTION
This action is in response to application 16/698698, filed on 11/27/2019. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim requires that “one or more respective problem domains comprise one or more of: . . . ; or another problem domain.” That final limitation, “or another problem domain” is indefinite because its scope is, potentially, infinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 defines a system “configured to implement a quantum computing service” comprising (1) receiving “a quantum computing object” in a first format, namely “an intermediate representation”; (2) translating said quantum computing object into another format, namely a “quantum circuit format”; (3) providing the translated quantum computing object for execution at a generic “quantum hardware provider”; and (4) receiving “results” of “executing” the translated quantum computing object. The claimed system is directed to an abstract idea, without significantly more, for at least the following reasons. 
The claimed receiving, translating, and providing operations reasonably could be performed by hand. Moreover, the claimed system is not integrated into a practical application because the receiving, translating, providing, and receiving operations sum to nothing more than to “receive . . . results” from a “quantum hardware provider.” No practical use of the received results is contemplated or described in the claim. Finally, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the “computing devices” and “quantum hardware provider” are generic computer components used to apply (i.e., “implement”) the abstract idea. 
Claims 2-4 further define the system of claim 1. These dependent claims are directed toward the same abstract idea as claim 1 without significantly more. Claim 2 describes generic computing equipment (e.g., “edge computing devices”) to facilitate the receiving and providing operations of claim 1. Claim 3 describes generic computing equipment to facilitate the translating operation of claim 1. Claim 4 describes using the generic “computing devices” of claim 1 to “implement a quantum algorithm development kit” but fails to recite any useful application of the abstract idea described in claim 1. Accordingly, the instant dependent claims do not cure the ineligibility of claim 1. 
Claim 5 defines a method comprising (1) “receiving, at a quantum computing service . . . a quantum computing object” in a first format, namely “an intermediate representation”; (2) translating said quantum computing object into another format, including (a) identifying “quantum operators” in the quantum computing object (b) substituting the quantum operators with quantum operators of a different format and (c) performing “optimizations” to reduce the overall number of quantum operators in the quantum computing object. The claimed system is directed to an abstract idea, without significantly more, for at least the following reasons. 
The claimed receiving and translating operations reasonably could be performed by hand. Moreover, the claimed method is not integrated into a practical application because the receiving and translating operations are not applied to any particular use whatever. Finally, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the “computing devices” are generic computer components used to apply (i.e., “implement”) the abstract idea. 
Claims 6-17 further define the method of claim 5. These dependent claims are directed toward the same abstract idea as claim 5 without significantly more. Claim 6 recites receiving “from a customer of the quantum computing service” selections of a particular “problem domain” and related information pertaining to translating the quantum computing object. Claim 7 attempts to define (see the rejection of claim 7 under 35 U.S.C. 112, above) the “problem domains” of claim 6. Claims 8-11 recite receiving “from a customer of the quantum computing service” information pertaining to the translation of the quantum computing object. Claims 12-13 recites “implementing a quantum algorithm development kit” but fails to recite any useful application of the abstract idea described in claim 5. Claim 14 describes generic (i.e., “classical”) computing equipment to facilitate the translating operation of claim 5. Claims 15-16 recite receiving “from a customer of the quantum computing service” information pertaining to the translation of the quantum computing object. Claim 17 describes various “quantum computer technology” examples.  Accordingly, the instant dependent claims do not cure the ineligibility of claim 5.
Claim 18 defines a non-transitory media storing instructions to (1) “receive a quantum computing object” defined in a first format, namely “an intermediate representation”; (2) translating said quantum computing object into another format, including (a) identifying “quantum operators” in the quantum computing object (b) substituting the quantum operators with quantum operators of a different format and (c) performing “optimizations” to reduce the overall number of quantum operators in the quantum computing object. The claimed media is directed to an abstract idea, without significantly more, for at least the following reasons. 
The claimed receiving and translating operations reasonably could be performed by hand. Moreover, the claimed media is not integrated into a practical application because the receiving and translating operations are not applied to any particular use whatever. Finally, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the “one or more processors” are generic computer components used to apply (i.e., “implement”) the abstract idea. 
Claims 19-20 further define the media of claim 18. These dependent claims are directed toward the same abstract idea as claim 18 without significantly more. Claim 19 describes causing the “one or more processors” to facilitate the receiving and translating operations of claim 19 for two “different” quantum computing technologies which is, essentially, repeatedly performing the abstract idea of claim 18. Claim 20 describes causing the “one or more processors” to “provide” the translated quantum computing object to “a quantum hardware provider.” However, nothing occurs after providing the translated computing object to the quantum hardware provider, and the “quantum hardware” is generic computing hardware. Accordingly, the instant dependent claims do not cure the ineligibility of claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/698674 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because (a) the conflicting claims are essentially coextensive in scope and (b) to the extent that the conflicting claims differ in scope, any differences are combinations of sets and subsets of dependent claims and/or represent obvious variations on the same inventive concept, which is to “implement a quantum computing service.” This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/698732 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because (a) the conflicting claims are essentially coextensive in scope and (b) to the extent that the conflicting claims differ in scope, any differences are combinations of sets and subsets of dependent claims and/or represent obvious variations on the same inventive concept, which is to “implement a quantum computing service.” This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/698737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because (a) the conflicting claims are essentially coextensive in scope and (b) to the extent that the conflicting claims differ in scope, any differences are combinations of sets and subsets of dependent claims and/or represent obvious variations on the same inventive concept, which is to “implement a quantum computing service.” This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, WO 2019/222748 as cited in the IDS filed 6/7/2021, discloses (at fig. 1 & associated text) a system substantially similar to the claimed quantum computing service. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191